       Diane Weifenbach, Esq. (SBN 162053)
 1
       LAW OFFICES OF DIANE WEIFENBACH
 2     5120 E. LaPalma, Suite 209
       Anaheim, CA 92807
 3     Ph: (714) 695-6637
       Email: diane@attylsi.com
 4
 5     Attorney for Secured Creditor U.S. BANK, NATIONAL
       ASSOCIATION AS LEGAL TITLE TRUSTEE FOR
 6     TRUMAN 2016 SC6 TITLE TRUST
 7                               UNITED STATES BANKRUPTCY COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA (OAKLAND)
 9
       In Re:                              )                    CASE NO. : 20-41288
10                                         )
       CAROL LEE DEPUYDT-MEIER,            )                    CHAPTER 13
11                                         )
12           DEBTOR,                       )
                                           )                    DC No: DVW-001
13                                         )
                                           )                    DECLARATION IN SUPPORT OF
14                                         )                    MOTION FOR RELIEF FROM
       U.S. BANK, NATIONAL ASSOCIATION AS
15     LEGAL TITLE TRUSTEE FOR TRUMAN 2016 )                    THE AUTOMATIC STAY
       SC6 TITLE TRUST                     )
16                                         )                    DATE: 12/09/2020
              MOVANT.                      )                    TIME: 9:30 am
17                                         )                    CTRM: 220
18     v.                                  )                    U.S. Bankruptcy Court
                                           )                    1300 Clay Street, Oakland, CA 94612
19     CAROL LEE DEPUYDT-MEIER, DEBTOR;    )
       MARTHA G. BRONITSKY, CHAPTER 13     )                    Honorable William J. Lafferty
20
       TRUSTEE,                            )
21                                         )                    Property: 61 Rudgear Drive,
                                           )                              Walnut Creek, CA 94596
22                                         )
                                           )
23
                    Calvin Dawson
                I, ______________________ declares as follows:
24
25
                1. I am over the age of 18 years, am not a party to the within action. I have personal
26
       knowledge of the following facts, unless stated otherwise herein, and if called upon to testify I
27
28     could and would competently testify as to those matters set forth herein.



       1
       DECLARATION OF IN SUPPORT OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY
     Case: 20-41288       Doc# 105     Filed: 11/25/20     Entered: 11/25/20 10:22:32       Page 1 of
                                                    4
               2.                            Calvin Dawson
                       I am employed as an _____________________ for RUSHMORE LOAN
 1
 2     MANAGEMENT SERVICES, LLC (“RUSHMORE”) mortgage loan servicer U.S. BANK,

 3     NATIONAL ASSOCIATION AS LEGAL TITLE TRUSTEE FOR TRUMAN 2016 SC6
 4
       TITLE TRUST, a Secured Creditor herein (“Movant”) and in that capacity I am one of the
 5
       custodians of the books, records, files, and documents which pertain to the subject loan naming
 6
 7     CAROL LEE DEPUYDT-MEIER (“Debtor”) as obligor. I am authorized to make this

 8     Declaration on Movant’s behalf.
 9
               3.      Said books, records, files and other documents are true and correct copies of
10
       originals or copies maintained in RUSHMORE’s custody and control, and were prepared in the
11
       regular and normal course of RUSHMORE, Movant, or Movant’s predecessor in interest by
12
       its employees who have a business duty to Movant, RUSHMORE and Movant’s predecessor
13
14     in interest to keep and maintain such records, at or near the time of acts, conditions, or events

15     depicted herein. I have personally reviewed RUSHMORE’s and Movant’s records, and files

16     regarding this loan and related issues, and as to the following facts, I either know them to be

17     true of my own personal knowledge, or have gained knowledge of them from said books,

18     records, and files.
19             4.      On or about March 30, 2006, Debtor executed a Note in the sum of
20     $600,000.00 naming DOWNEY SAVINGS AND LOAN ASSOCIATION, F.A. as Payee.
21     Said Note is secured by a Deed of Trust of even date in the sum of $600,000.00 naming
22     DOWNEY SAVINGS AND LOAN ASSOCIATION, F.A. as Beneficiary, recorded in the
23     Office of the County Recorder of Contra Costa County on April 6, 2006 as Document No.
24
       2006-0106478-00 and encumbering the real property located at 61 Rudgear Drive, Walnut
25
       Creek, CA 94596 (the “Property”). True and correct copies of the Note and Deed of Trust are
26
       attached hereto as Exhibits “1” and “2”.
27
28


       2
       DECLARATION OF IN SUPPORT OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY
     Case: 20-41288          Doc# 105   Filed: 11/25/20    Entered: 11/25/20 10:22:32        Page 2 of
                                                     4
 1            5.      All beneficial interest in the Note and Deed of Trust were assigned to Movant.
 2     Movant, directly or through its Agent, is in possession, custody, and control of the original
 3     endorsed Note and Allonges attached thereto assigning all rights, title, and interest therein to
 4     Movant.
 5            6.      An Assignment of the Deed of Trust was recorded on October 4, 2012 as
 6
       Document No 2012-0245207 assigning all right, title and interest in the Note and Deed of
 7
       Trust to U.S. Bank, National Association. A subsequent Assignment of the Deed of Trust was
 8
       recorded on January 28, 2019, Document No. 2019-0011296-00, assigning all right, title and
 9
       interest in the Note and Deed of Trust to U.S. Bank National Association as Legal Title
10
       Trustee for Truman 2016 SC6 Title Trust, Movant herein, which Assignment was recorded in
11
       the Office of the Contra Costa County Recorder. A true and correct copy of the Assignments
12
       are attached hereto as Exhibit “3”.
13
              7.      A Bankruptcy Petition was filed by Debtor on 08/03/2020.
14
15            8.      A Notice of Default was recorded on 01/24/2020.

16            9.      A Notice of Sale was recorded on 05/04/2020.

17            10.     A Foreclosure Sale is currently set for December 17, 2020

18            11.     At the time of the Debtor’s Bankruptcy filing the total amount owing under the

19     Note and Deed of Trust was no less than $924,688.73 with $402,065.78 in pre-petition
20     mortgage arrears.
21            12.     The monthly post-petition mortgage payment is currently $3,053.07.
22            13.     Debtor has defaulted on the obligations due and owing Movant by failing to
23     tender the monthly payments for September 1, 2020 through November 1, 2020 resulting in
24     post-petition arrears of $9,159.21. Debtor has $0.00 in the suspense account, leaving a
25
       balance of arrears of $9,159.21. A true and correct copy of the post-petition accounting of the
26
       loan is attached hereto as Exhibit “4”.
27
              14.     There is currently no loan modification application pending.
28


       3
       DECLARATION OF IN SUPPORT OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY
     Case: 20-41288        Doc# 105    Filed: 11/25/20     Entered: 11/25/20 10:22:32        Page 3 of
                                                    4
       

                         ,QDGGLWLRQWR0RYDQW¶VOLHQ'HEWRU¶V6FKHGXOHVUHYHDOWKDWWKHUHLVDMXQLRU
      OLHQHQFXPEHULQJWKH3URSHUW\LQIDYRURI1DWLRQDO&LW\%DQNLQWKHVXPRI
                  
                  ,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVRI$PHULFDWKDW

      WKHIRUHJRLQJLVWUXHDQGFRUUHFWDQGWKDWWKLV'HFODUDWLRQZDVH[HFXWHGWKLVBBBBGD\RI
                                                                                     24th
 
       BBBBBBBBBBBBBBBDWBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       November 2020       11:20 am BBB
                                      BBBBBBBBBBBBBBBBBBBBBBBBB
                                    CST
 
                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   BBB
                                                    B BBBBB
                                                          BBBB
                                                            BBBBBBBBBBBBBBB
                                                                         BBBBBBBBBB
                                                                         BB
                                                      
 





















       
       '(&/$5$7,212),168332572)027,21)255(/,())5207+($8720$7,&67$<
     Case: 20-41288                  Doc# 105    Filed: 11/25/20 Entered: 11/25/20 10:22:32        Page 4 of
                                                              4
